Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                                     No. 04-13-00184-CV

  Carlo BAZAN and Denise Bazan, Individually and d/b/a Vamp Ultra Lounge & Cafe, LLC,
                                      Appellants

                                              v.

                                     Luis A. MUÑOZ Jr.,
                                           Appellee

                 From the 406th Judicial District Court, Webb County, Texas
                           Trial Court No. 2011-CVF-000570-D4
                        Honorable Oscar J. Hale, Jr., Judge Presiding

       BEFORE JUSTICE ANGELINI, JUSTICE ALVAREZ, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. It is ORDERED that Appellee Luis A. Muñoz Jr. recover his costs of appeal from
Appellants Carlo Bazan and Denise Bazan.

       SIGNED August 13, 2014.


                                               _____________________________
                                               Karen Angelini, Justice